This is the fourth time this case has appeared in this court. On its first appearance we affirmed the convictions on the record. Chambers v. State, 111 Fla. 707; 151 Sou. Rep. 499. On its second appearance we granted leave to apply to the Court below for a writ of error coram nobis to determine the truth of certain allegations that had been made concerning duress practiced on the defendants, or some of them. Chambers v. State,111 Fla. 707, 152 Sou. Rep. 437. On its third appearance, after the Circuit Judge, sitting without a jury, had found none of the allegations of the convicted defendants to be true, we reversed his judgment for a new trial by jury. Chambers v. State, 117 Fla. 642, 158 Sou. Rep. 153. On its fourth appearance we are now asked to again reverse this case for another hearing and trial, despite the fact that three of the defendants plead guilty in open court to a horrible murder, while the fourth one of the quartet went to trial by jury and was found guilty of a capital offense, solely on an issue of whether or not, guilty though he was, he should be recommended to the court's mercy in order *Page 744 
that his life might be spared, and despite the fact also that the trial judge and two juries have passed upon and decided against the plaintiffs in error every allegation they have made to the effect that their confessions and pleas of guilty were not voluntary at the time they made them in open court in the presence of the Circuit Judge who carefully inquired into their validity before he allowed them to be considered.
This was a dastardly murder committed for robbery after having been thoroughly planned by the perpetrators. All of them freely admitted their connection with the affair. Their only defense is that one was the master mind, got most of the stolen money and therefore the remainder should not go to the electric chair. The money was found, together with the murdered man's pocket book, sewed up in a mattress where one of the defendants had told the officers he would find it. The club with which the old man was beaten to death in the night time as he walked from his place of business to his home was identified and traced to one of the defendants. The conclusion of guilt is overwhelming, and whatever duress was originally practiced in jail, is not shown to have found its way into open court where these defendants again fully confessed their horrible crime, blaming each other with being more culpable than they, in planning it in the first instance.
Since this case was first tried the Supreme Court of New Jersey and the Supreme Court of the United States have approved the conviction of Hauptmann, and he has been executed, notwithstanding the exhibition in that case of a kind of trial beside which this one is the model of judicial conservatism and excellence, even if we take as absolutely true every contention these defendants have made *Page 745 
as grounds for now having awarded to them a third trial for their offense.
It seems to me that the case has been honestly, fairly and impartially tried in the Circuit Court and that no further hearing or trial there should now be ordered, a conclusion I have reached and expressed with the utmost deference to my colleagues on the bench who think a further trial should be had. Accordingly I dissent.